Citation Nr: 0819762	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  06-25 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine, as secondary to a service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and T.S. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active military service from July 1980 to May 
1986. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for degenerative disc disease of the cervical spine, as 
secondary to a service-connected left knee disability.

In April 2008, the Board referred the case to the VA's 
Veterans Health Administration (VHA) for a medical opinion.  
The specialist's opinion, dated April 8, 2008, has been 
associated with the claims folder and, as required by law and 
regulation, the Board provided the appellant and his 
representative copies of this opinion and afforded them time 
to respond with additional evidence or argument. 38 C.F.R. § 
20.903(a) (2007).  Additional arguments were received from 
the accredited representative in May 2008.  The case is now 
before the Board for further appellate consideration.


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's degenerative disc disease of the cervical spine is 
related to his service-connected left knee disability.


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine is not 
proximately due to, or aggravated, by a service-connected 
left knee disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) and VA must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  These notices must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in April 2005 and a duty to assist letter was sent 
in May 2005 prior to the August 2005 denial of this claim.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to secondary 
service connection, which included notice of the requirements 
to prevail on these types of claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained all available VA and private medical reports.  
The claimant was provided an opportunity to set forth his 
contentions during the videoconference hearing before the 
undersigned Veterans Law Judge.  The claimant was afforded VA 
medical examinations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  No further notice or assistance is required 
to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310.  
Under the revised section 3.310(b), the regulation provides 
that:

      Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The amended 38 C.F.R. § 3.310(b) clearly institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  In addition, regulatory comments make 
clear that, ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity, and that it is not enough merely 
that an examiner concludes that there is "aggravation."  See 
71 Fed. Reg. 52,745 (Sept. 7, 2006).  

It appears that the veteran first raised the issue of 
secondary service connection for a cervical spine disability 
in April 2005, prior to the October 10, 2006, effective date 
of the revised regulation.  Consequently, the old law set 
forth in Allen is for application.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

The veteran's service treatment records (STRs) reflect that 
he was injured in a January 1981 auto accident.  He sustained 
a mild concussion and mild tenderness to the neck, among 
other injuries.  During his April 1986 separation 
examination, he completed a medical history questionnaire and 
checked "yes" to head injury, to swollen or painful joints, 
to arthritis, rheumatism, or bursitis, and to recurrent back 
pain.  The medical examiner noted various joints complained 
of, but no mention of the neck was made and in a July 1986 
separation examination report, no neck disorder was noted.  

A December 2004 VA magnetic resonance imaging (MRI) report 
reflects advanced spondylo-degenerative changes throughout 
the cervical spine.

In April 2005, the veteran requested service connection for 
his neck, which he believed had been caused by his knee 
disorder.  He reported that his physician felt that it was as 
likely as not that the knee had caused the neck problem.  

In May 2005, the veteran's VA treating physician mentioned 
that low back pain and knee pain were worsening which caused 
the veteran to favor the upper extremities to get around 
"making neck pain worse."  

During a July 2005 VA compensation examination, the veteran 
reported that neck pains developed during active service.  
The examiner found it less likely that the neck disability 
was related to active service or to a knee injury, either 
causatively or by aggravation.  

In January 2007, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that he injured his 
neck in an auto accident during active service, but current 
neck problems are caused by limping on a bad knee.  T.S. 
testified as to witnessing the veteran limp over the years.  

In January 2007, Sara Mullins, family nurse practitioner, 
felt it highly possible that knee pain and gait contributed 
to neck pain.  

In April 2008, a VA physician reviewed the case and offered 
an opinion on the matter.  The physician dissociated any 
current neck disability from either direct injury to the neck 
during active service or the secondary effects of altered 
gait.  

While the veteran has provided lay evidence of a link, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The veteran's opinion in this matter is of 
little value because the determination involves a question 
that only medical experts may address.  

The Board finds the April 2008 VA medical opinion to be more 
persuasive than earlier-dated opinions that suggest a link 
between the gait disturbance and the neck.  The opinion was 
offered after considering the pertinent medical history and 
is otherwise based on correct facts.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for degenerative disc disease of 
the cervical spine is therefore denied.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine, as secondary to a service-connected left knee 
disability is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


